Exhibit FOR IMMEDIATE RELEASE: PGT ANNOUNCES RIGHTS OFFERING NORTH VENICE, Fla., July 24, 2008.(PrimeNewswire via COMTEX News Network)PGT, Inc. (Nasdaq:PGTI) announcedtoday that its board of directors declared a special dividend consisting of rights to purchase shares of the Company’s common stock with an aggregate value of approximately $30 million. “We have a long history of successfully outperforming the overall housing market, particularly in down periods where a differentiated product offering and high levels of service make a substantial difference.Equity capital raised in this rights offering will help us continue our market share gains and drive strong performance through geographic expansion, new product introductions and improved manufacturing capabilities,” said Rod Hershberger, President and Chief Executive Officer of PGT.“The proceeds from this offering, together with the cash we have today, provide us with ample flexibility to continue outperforming the market and expand our business.” In addition to a debt repayment PGT recently made in the second quarter from operating cash flow, a portion of the net proceeds from the rights offering will be used to repay indebtedness and effectuate the previously announced amendment to PGT’s Second Amended and Restated Credit Agreement.This amendment, among other things, relaxes certain financial covenants and provides the Company with greater financial and operating flexibility. PGT will distribute to each holder of record of the Company’s common stock as of close of business on August 4, 2008, at no charge, one non-transferable subscription right for every four shares of common stock.Each whole subscription right will entitle its holder to purchase one share of PGT’s common stock at the subscription price of $4.20 per share.PGT expects to distribute the subscription rights to stockholders on or about August 6, 2008, after the registration statement relating to the rights offering is declared effective by the United States Securities and Exchange Commission. The rights offering will expire at 5:00 p.m. on September 4, 2008, unless extended by PGT’s board of directors. A registration statement relating to these securities has been filed with the United States Securities and Exchange Commission but has not yet become effective.These securities may not be sold, nor may offers to buy be accepted prior to the time the registration statement becomes effective.This press release shall not constitute an offer to sell or the solicitation of an offer to buy any securities, nor shall there be any sale of securities in any state in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such state. The rights offering will be made only by means of a prospectus.When available, copies of the prospectus may be obtained from PGT, Inc., 1070 Technology Drive, North Venice, Florida 34275, Tel.: (941) 480-1600, Attention: Corporate Secretary. About PGT: PGT®pioneered the U.S. impact-resistant window and door industry and today is the nation’s leading manufacturer and supplier of residential impact-resistant windows and doors. PGT is one of the largest window and door manufacturers in the United States.
